Citation Nr: 0203986
Decision Date: 02/28/02	Archive Date: 05/09/02

DOCKET NO. 94-41 081               DATE FEB 28, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the
residuals of basal cell carcinoma.

REPRESENTATION 

Veteran represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

M.S. Lane, Associate Counsel

INTRODUCTION

The veteran had more than 23 years of active service when he
retired in April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from a June 1991 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO), which granted service
connection for the residuals of basal cell carcinoma of the face,
assigning a zero percent disability rating; and a subsequent
September 1991 rating decision, which assigned a 10 percent rating
for that disability. The veteran subsequently perfected a timely
appeal regarding the rating assigned.

In December 1999, the Board remanded this case to the RO for
additional evidentiary development. The requested development was
completed, and, in December 2001, the RO issued a Supplemental
Statement of the Case, in which it denied entitlement to a rating
in excess of 10 percent for the residuals of basal cell carcinoma.
The claims folder was subsequently returned to the Board for
further appellate review.

As will be discussed in greater detail below, the record reflects
that the veteran has a history of several non-service-connected
skin disorders, such as actinic keratoses. He has repeatedly
referred to symptoms of these skin disabilities in support of his
claim of entitlement to an increased evaluation for the residuals
of basal cell carcinoma. To the extent that the veteran is
intending to raise claims of entitlement to service connection for
these disorders, this matter is referred to the RO for appropriate
action.

FINDING OF FACT

The competent and probative evidence of record demonstrates that
the veteran's service-connected residuals of basal cell carcinoma
are manifested by no more than moderate disfigurement.

2 -

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for the
residuals of basal cell carcinoma have not been met. 38 U.S.C.A.
1155 (West 1991); 38 C.F.R. 4.118, Diagnostic Codes 7800, 7806
(2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In February 1991, the veteran filed a claim of entitlement to
service connection for skin cancer. In a June 1991 rating decision,
the RO awarded service connection for the residuals of basal cell
carcinoma of the face. The RO based this decision upon the
veteran's service medical records, which show that he was treated
for basal cell carcinoma of the face in 1966. Because no recent
medical records could be located showing that he was currently
experiencing any residuals of that basal cell carcinoma, the RO
assigned a noncompensable (0 percent) evaluation, effective from
the date of receipt of the claim, in February 1991.

Shortly thereafter, the RO received copies of the veteran's VA
treatment records, which show that he was treated for basal cell
carcinoma on several occasions in 1990. For example, these records
show that a biopsy obtained in October 1990 confirmed the presence
of basal cell carcinoma on the veteran's back and left arm. Another
biopsy obtained in November 1990 confirmed the presence of basal
cell carcinoma on the right preauricular area. These records also
show that he was treated for other skin disorders in 1990 and 1991,
such as seborrheic keratosis and actinic keratosis.

Private medical records show that, in January 1991, the veteran
underwent Moh's microsurgical excision of a basal cell carcinoma of
the face. These records also show that, in April 1991, he underwent
a chemical peel of the face for actinic keratosis.

3 -

In July 1991, the veteran underwent a VA dermatological
examination. It was noted that he had a history of multiple skin
cancers having been removed over the past several years, and a
history of a Moh's micrograph excision four months ago and facial
peel for multiple actinic keratoses over two months ago.
Examination revealed the presence of multiple 2-millimeter (mm.)
hyperkeratoses bilaterally over the hands, forearms, ears,
forehead, and cheeks. The VA examiner noted diagnoses of multiple
actinic keratoses, and status post squamous cell carcinoma and
basal cell carcinoma.

In the September 1991 rating decision, the RO granted a 10 percent
disability rating for the veteran's residuals of basal cell
carcinoma, effective February 1991.

During an October 1991 VA dermatological examination, the VA
examiner noted the presence of "blotchy" erythema bilaterally on
the veteran's cheeks. The examiner found that there were no lesions
that were suspicious of neoplasm. The examiner noted an assessment
of a history of basal cell epithelioma, with no current suspicious
lesions. The examiner also noted that he was status post acid peel
for actinic keratosis. The record reflects that a number of
photographs of the veteran were obtained by the examiner to confirm
his findings, and that these photographs were attached to the
report of this examination.

In April 1992, the veteran submitted a Notice of Disagreement
regarding the disability rating assigned for his service-connected
residuals of basal cell carcinoma. The veteran reported that he had
recently undergone Moh's micrograph excision on the right side of
his face, and that he was scheduled for another chemical peel of
his entire face. In January 1993, the RO responded by issuing a
Statement of the Case (SOC), in which it denied entitlement to a
rating in excess of 10 percent for the residuals of basal cell
carcinoma.

In a Substantive Appeal (VA Form 9) submitted in February 1993, the
veteran contended that he should be evaluated as 50 percent
disabled due to scarring and discoloration on the right side of his
face.

- 4 -

During a VA dermatological examination conducted in September 1993,
the veteran reported that he had severe basal cell carcinoma on his
face, and that he was experiencing severe scaling and itching as a
result. The VA examiner noted that the veteran had a history of
multiple basal cell carcinomas and actinic damage. Examination
revealed extensive actinic damage and several patches of erythema
over his forehead, temples, and forearms. It was noted that the
veteran had a well- healed Moh's scar on his forehead and a
hypertrophic scar on his left upper back. The examiner noted
diagnoses of actinic damage, actinic keratoses, and "rule out"
basal cell carcinoma.

VA treatment records reflect that, in October 1993, the veteran
underwent an excision of two multifocal basal cell carcinomas on
the area of a scar on his left upper back. Later that month, he
underwent additional surgery to ensure that the basal cell
carcinomas were completely removed. Subsequent clinical records
show that he received ongoing treatment throughout 1993 and 1994
for actinic keratoses and actinic damage.

In May 1996, the veteran underwent another VA dermatological
examination. It was noted that he had a history of multiple skin
cancers, including basal cell carcinoma and squamous cell
carcinoma, as well as many actinic keratoses. It was also noted
that he was status post several surgeries using the Moh's
technique. Examination revealed the presence of erythematous
papules with scaling on his face, ears, neck, scalp, and arms. The
VA examiner found that he had a scar, with surrounding erythema and
scaling, on his night shoulder, measuring 2 x 1 1/2 centimeter
(cm.). The examiner also observed on area of eczematous changes in
the mid-back. The examiner concluded that the veteran has had many
actinic keratoses, which were the result of chronic sun exposure,
and that he therefore had a predisposition for a certain number of
these to become squamous cell carcinoma. The examiner indicated
that, for this reason, it was very important for him to come in and
be treated for any actinic keratoses as soon as possible. The
examiner also noted that the veteran had a scar on his right
shoulder with surrounding erythema,

- 5 -

which could represent a recurrence of basal cell carcinoma. The
examiner also noted a diagnosis of eczematous dermatitis on the
back.

Shortly thereafter, the RO reviewed the report of the veteran's May
1996 VA examination, and determined that the report was
insufficient because the examiner did not address whether or not
there was any physical limitation caused by the veteran's residuals
of basal cell carcinoma. Although another VA examination was
scheduled for June 1996, the veteran failed to report for this
examination because he was out of town. An interview was conducted
with the veteran by phone, in which he informed the VA examiner
that his basal cell carcinoma was unsightly, but in no way affected
his ability to get around. The veteran stated that he had
absolutely no physical limitation as a result of his basal cell
carcinoma.

In December 1999, the Board remanded this case to the RO for
additional evidentiary development. Specifically, the Board
requested that the RO schedule the veteran for an additional
dermatology examination on order to determine the severity and
etiology of all of his basal cell carcinomas and all of his skin
disorders. The Board also asked the RO to readjudicate the claim,
and to specifically clarify which skin disabilities were in fact
service-connected. The RO was also instructed to request that the
veteran identify any additional private physicians who might have
treated him for his service-connected basal cell carcinomas.

Thereafter, in January 2000, the veteran stated that he had been
receiving treatment for his skin problems from one private
physician, Dr. L.F., and from VA providers. The RO subsequently
obtained the veteran's medical records from Dr. L.F., which show
that he has been receiving periodic treatment for actinic keratoses
and actinic damage over the past several years. A biopsy report
dated in April 2001 shows that a lesion on the left cheek that was
thought to be basal cell carcinoma was in fact found to be
hyperplastic actinic keratosis.

In December 2000, the veteran canceled a scheduled VA examination
by telephone. In a report of contact dated in June 2001, it was
noted that the veteran had explained that he did not wish to appear
for a VA examination because the VA Medical

6 -

Center was too far away. He also indicated that he was no longer
receiving medical treatment from VA. The veteran stated that he
wished to have his claim decided on the evidence of record.

In a July 2001 SSOC, the RO noted that service connection had been
established for basal cell carcinoma, but not for any other skin
disability or cancer. For this reason, the RO concluded that any
symptoms associated with actinic keratosis, seborrheic dermatitis,
urticaria, or squamous cell carcinoma, could not be considered in
evaluating his claim. The RO then determined that an increased
evaluation was not warranted for the veteran's residuals of basal
cell carcinoma, because the veteran's disability had not caused
severe disfigurement.

In a report of contact dated in October 2001, it was noted that the
veteran had reported that there were no additional medical records
available pertaining to his service-connected basal cell carcinoma.

It appears that, immediately prior to forwarding the claims folder
to the Board, the RO collected most of the photographs of the
veteran contained throughout the claims folder, and placed them
into one small folder. It is unclear on what date these photographs
were obtained, although it does appear certain that they were all
taken during the pendency of this appeal. These photographs reveal
the presence of several blotchy red spots on the veteran's face,
particularly around his right temple area and the left side of his
forehead, and two small, dark-colored spots on his left upper back
and mid-back.

Analysis

A. Preliminary matter - VCAA

During the pendency of this appeal, the President signed the
Veterans Claims Assistance Act of 2000 (VCAA), which provides that,
upon receipt of a complete or substantially complete application,
the Secretary shall notify the claimant and the claimant's
representative, if any, of any information, and any medical or lay

7 -

evidence, not previously provided to the Secretary that is
necessary to substantiate the claim. Pub. L. No. 106-475, 3(a), 114
Stat. 2096, 2096-97 (2000) (codified as amended at 38 U.S.C.A. 5103
(West Supp. 2001)). The Act also requires the Secretary to make
reasonable efforts to assist the claimant in obtaining evidence
necessary to substantiate a claim for benefits, unless no
reasonable possibility exists that such assistance would aid in
substantiating the claim. VCAA 3 (a), 114 Stat. 2096, 2097-98
(codified at 38 U.S.C.A. 5103A (West Supp. 2001)). This change in
the law is applicable to all claims filed on or after the date of
enactment of the VCAA, or filed before the date of enactment and
not yet final as of that date. VCAA 7(a), 114 Stat. 2096, 2099-2100
(2000). See generally Holliday v. Principi, 14 Vet. App. 280
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which were
created for the purpose of implementing many of the provisions of
the VCAA. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified
as amended at 38 C.F.R. 3.102, 3.156(a), 3.159, and 3.326(a)). The
intended effect of these regulations is to establish clear
guidelines consistent with the intent of Congress regarding the
timing and scope of assistance VA will provide a claimant who files
a substantially complete application for VA benefits. These new
regulations also provide guidelines regarding VA's duties to notify
claimants of necessary information or evidence and to assist
claimants in obtaining evidence. These new regulations, which in
pertinent part are effective as of the date of enactment of the
VCAA, interpret and implement the mandates of the statute, "and do
not provide any rights other than those provided by the VCAA." 66
Fed. Reg. 45,629.

By virtue of the SOC and SSOCs issued during the pendency of this
appeal, the Board believes that the RO properly advised the
claimant of what the evidence must show in order to substantiate
his claim. For this reason, the Board believes that VA has
satisfied its duty under both the VCAA and the new regulations to
inform the appellant and his representative of the information and
evidence needed to substantiate his claim. VCAA 3(a), 114 Stat.
2096, 2096-97 (codified as amended at 38 U.S.C.A. 5103); 66 Fed.
Reg. 45,630 (Aug. 29, 2001).

8 -

Furthermore, the Board finds that there is ample evidence of record
on which to decide the veteran's claim. The veteran has undergone
several VA dermatological examinations, and neither he nor his
representative has alluded to any additional information or
evidence that has not been obtained and which would be pertinent to
the present claim. Therefore, in light of the above, the Board
finds that all facts that are relevant to his claim have been
properly developed, and that no further action is required in order
to comply with VA's duty to assist under both the VCAA and the new
regulations. VCAA 3(a), 114 Stat. 2096, 2097-98 (codified at 38
U.S.C.A. 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29,
2001) (to be codified at 38 C.F.R. 3.159).

As discussed above, this case was remanded by the Board in December
1999 in part so that the veteran could be provided with another VA
examination. However, in June 2001, the veteran advised the RO that
he did not wish to appear for another VA examination. The Board
recognizes that, pursuant to 38 C.F.R. 3.655(b) (2001), when a
claimant fails to report for an examination scheduled in
conjunction with a claim for an increased evaluation, his claim
shall be denied. However, in this case, it appears that the RO did
not provide the veteran with notice of the provisions of 38 C.F.R.
3.655. In particular, the Board notes that there is no indication
that he was advised of the consequences of his failure to report
during the June 2001 telephone conversation, or in the SSOCs issued
in July 2001 and December 2001. Instead, it appears that the RO
continued to adjudicate the veteran's claim for an increased
evaluation on the merits.

Because the veteran has not been advised of the provisions of 38
C.F.R. 3.655, the Board finds that it would be inappropriate to
deny his claim by reason of his failure to report. See Connolly v.
Derwinski, 1 Vet. App. 566, 569 (1991) (citing Wood v. Derwinski,
1 Vet. App. 190, 192-193 (1991), holding that, while the veteran
has a responsibility to report for VA examinations which have been
scheduled, under 38 C.F.R. 3.655, it is incumbent upon the VA to
explain the potential implications of a failure to report.
Therefore, we will proceed to adjudicate this matter based upon the
evidence of record. In any event, in Fenderson v. West, 12 Vet.
App. 119

9 -

(1999), the Court held that when a veteran appealed the initial
rating assigned in an original compensation claim (following a
grant of service connection), that 'rating claim' continued to be
an original claim as a matter of law. Therefore, the Board could
not deny this veteran's appellate demand for a higher evaluation in
accordance with 38 C.F.R. 3.655(b), because this veteran has failed
to report for all scheduled VA examinations without any good cause
or adequate reason, because that regulation states that when a
claimant fails to report for an examination scheduled in
conjunction with an original claim, the claim shall be rated based
on the available evidence on file.

Because the VCAA and the new regulations were enacted during the
pendency of this appeal, the Board has considered the applicability
of Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993). In Bernard,
the United States Court of Appeals for Veterans Claims (Court) held
that, before the Board addresses in a decision a question that has
not been addressed by the RO, it must consider whether the claimant
has been given adequate notice of the need to submit evidence or
argument, an opportunity to submit such evidence or argument, and
an opportunity to address the question at a hearing, and whether
the claimant has been prejudiced by any denials of those
opportunities. As discussed in detail above, the Board has reviewed
the evidence of record and determined that all notification and
development actions required by the new legislation and the
implementing regulations appear to have been completed in full.
Thus, the Board believes that we may proceed with a decision on
this issue, without prejudice to the appellant.

Accordingly, we find that VA has satisfied its duty to assist the
appellant in apprising him as to the evidence needed, and in
obtaining evidence pertaining to his claim, under both former law
and the new VCAA. 38 U.S.C.A. 5107(a) (West 1991); Pub. L. No. 106-
475, 3(a), 114 Stat. 2096, 2096-98 (codified as amended at 38
U.S.C.A. 5103 and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630
(Aug. 29, 2001) (codified at 38 C.F.R. 3.159). The Board therefore
finds that no useful purpose would be served in remanding this
matter for yet more development. Such a remand would result in
unnecessarily imposing additional burdens on VA, with no benefit
flowing to the appellant. The Court has held that such remands are

- 10-

to be avoided. See Winters v. West, 12 Vet. App. 203 (1999) (en
banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). In fact, the
Court has stated, "The VCAA is a reason to remand many, many
claims, but it is not an excuse to remand all claims." Livesay v.
Principi, 15 Vet. App. 165, 178 (2001) (en banc). See also Wensch
v. Principi, 15 Vet. App. 362, 368 (2001), noting, "When there is
extensive factual development in a case, reflected both in the
record on appeal (ROA) and the BVA's decision, which indicates no
reasonable possibility that any further assistance would aid the
appellant in substantiating his claim, this Court has concluded
that the VCAA does not apply."

It is the Board's responsibility to evaluate. the entire record on
appeal. See 38 U.S.C.A. 7104(a) (West 1991). When there is an
approximate balance in the evidence regarding the merits of an
issue material to the determination of the matter, the benefit of
the doubt in resolving each such issue shall be given to the
claimant. 38 U.S.C.A. 5107(b) (West 1991); VCAA 4, 114 Stat. 2096,
2098-99 (2000) (codified as amended at 38 U.S.C.A. 5107(b) (West
Supp. 2001)); 38 C.F.R. 3.102 (2001).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held
that a claimant need only demonstrate that there is an "approximate
balance of positive and negative evidence" in order to prevail. The
Court has also stated, "It is clear that to deny a claim on its
merits, the evidence must preponderate against the claim." Alemany
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B. Increased rating - basal cell carcinoma

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. 38 U.S.C.A. 1155; 38 C.F.R. Part 4. 38 C.F.R. 4.1
requires that each disability be viewed in relation to its history,
and that there be. emphasis upon the limitation of activity imposed
by the disabling condition. 38 C.F.R. 4.2 requires that medical
reports be interpreted

in light of the entire recorded history, and that each disability
must be considered from the point of view of the veteran's working
or seeking work. Separate diagnostic codes identify the various
disabilities. Where there is a question as to which of two
disability evaluations shall be applied, the higher evaluation is
to be assigned if the disability picture more nearly approximates
the criteria required for that rating. 38 C.F.R. 4.7. Otherwise,
the lower rating is to be assigned.

The requirements for evaluation of the complete medical history of
the claimant's condition operate to protect claimants against
adverse decisions based upon a single, incomplete, or inaccurate
report and to enable VA to make a more precise evaluation of the
level of the disability and of any changes in the condition.
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Moreover, VA has a
duty to acknowledge and consider all regulations which are
potentially applicable through the assertions and issues raised in
the record, and to explain the reasons and bases for its
conclusions.

Where entitlement to service connection has already been
established and an increase in a disability rating is at issue, the
present level of disability is of primary concern. Although a
rating specialist is directed to review the recorded history of a
disability in order to make a,more accurate evaluation, see 38
C.F.R. 4.2, the regulations do not give past medical reports
precedence over current findings. See Francisco v. Brown, 7 Vet.
App. 55 (1994). However, the Court has addressed the distinction
between a veteran's dissatisfaction with the initial rating
assigned following a grant of service connection, and a later claim
for an increased rating. See Fenderson v. West, 12 Vet. App. 119,
126 (1999). The Court noted that the rule from Francisco v. Brown,
supra, as to the primary importance of the present level of
disability, was not necessarily applicable to the assignment of an
initial rating following an original award of service connection
for that disability. Rather, the Court held that, at the time of an
initial rating, separate ratings can be assigned for separate
periods of time based upon the facts found - a practice known as
assigning "staged" ratings.

12 -

The veteran's service-connected residuals of basal cell carcinoma
are currently evaluated as 10 percent disabling under 38 C.F.R.
4.118, DC 7818. Pursuant to the Rating Schedule, at 38 C.F.R.
4.118, "Unless otherwise provided, rate codes 7807 through 7819 as
for eczema, dependent upon location, extent, and repugnant or
otherwise disabling character of manifestations." See 38 C.F.R.
4.20 (providing for similar manifestations to be rated under
closely analogous diagnostic codes). Here, although not entirely
clear from the record, it appears that the veteran's current 10
percent evaluation was assigned under the criteria of DC 7800,
which pertains to disfiguring scars of the head, face, or neck.

Under DC 7800, complete or exceptionally repugnant deformity on one
side of the face or marked or repugnant bilateral disfigurement
warrants a 50 percent evaluation. Severe scarring, especially if it
produces a marked or unsightly deformity of the eyelids, lips, or
auricles warrants a 30 percent evaluation. Moderately disfiguring
scars warrant a 10 percent evaluation. Slight disfiguring scars of
the head, face, or neck warrant a noncompensable evaluation. 38
C.F.R. 4.118, DC 7800.

The words "slight," "moderate" and "severe" as used in the various
diagnostic codes are not defined in the VA Schedule for Rating
Disabilities. Rather than applying a mechanical formula, the Board
must evaluate all of the evidence, to the end that its decisions
are "equitable and just." 38 C.F.R. 4.6 (2001). It should also be
noted that use of terminology such as "severe" by VA examiners and
others, although an element of evidence to be considered by the
Board, is not dispositive of an issue. All evidence must be
evaluated in arriving at a decision regarding an increased rating.
38 C.F.R. 4.2, 4.6 (2001).

Having reviewed the complete record, the Board finds that the
preponderance of the competent and probative evidence is against
the claim for an increased evaluation for the veteran's service-
connected residuals of basal cell carcinoma. In essence, we believe
that his residuals of basal cell carcinoma have been shown to be no
more than moderately disfiguring. In reaching this conclusion, the
Board has found the most probative evidence of record to be his VA
treatment records, which show that

- 13 -

he has developed basal cell carcinoma on various parts of his body,
including his forehead, face, back, and left arm. His medical
records show that most of the lesions were minimal in size and were
removed without difficulty, and that they have left only small,
well-healed scars in these areas. The Board believes this finding
to be consistent with the numerous photographs currently associated
with the claims folder, which show no more than moderate
disfigurement as a result of basal cell carcinoma.

The Board recognizes that the veteran has apparently suffered from
numerous other skin disabilities, such as actinic keratosis and
squamous cell carcinoma, and that he has referred to the
disfigurement caused by those other skin disabilities in support of
his claim for an increased evaluation. However, because those
disabilities are distinct from basal cell carcinoma and are not
service-connected, they cannot be considered when assigning a
disability rating for the residuals of basal cell carcinoma.
Moreover, after reviewing the veteran's medical records and the
photographs associated with the claims folder, the Board is of the
opinion that, even if the disfigurement caused by all of the
veteran's skin disabilities and cancers were considered, the
preponderance of the competent and probative evidence would still
be against the claim for a rating in excess of 10 percent under the
criteria of DC 7800. In essence, the Board believes that, even when
all of the disfigurement caused by his various skin disorders is
considered, that disfigurement is still no more than moderately
disfiguring.

In short, for the reasons and bases set forth above, the Board
finds that the preponderance of the evidence is against the claim
for a rating in excess of 10 percent under the criteria of DC 7800.

In accordance with the provisions of 38 C.F.R. 4.118, the Board has
considered whether a higher disability rating may be available for
the veteran's service- connected residuals of basal cell carcinoma
under the criteria of DC 7806, which pertains to eczema. The Board
notes that the assignment of a particular diagnostic code is
"completely dependent on the facts of a particular case." See Butts
v. Brown, 5 Vet. App. 532, 538 (1993) (en banc). One diagnostic
code may be more

- 14 -

appropriate than another, based upon such factors as an
individual's relevant medical history, the diagnosis, and
demonstrated symptomatology. Any change in a diagnostic code by a
VA adjudicator must be specifically explained. See Pernorio v.
Derwinski, 2 Vet. App. 625, 629 (1992).

Under DC 7806, which pertains to eczema, a 10 percent rating is
warranted when the condition is manifested by exfoliation,
exudation, or itching, if involving an exposed surface or extensive
area. A 30 percent evaluation requires findings of constant
exudation or itching, extensive lesions, or marked disfigurement.
A 50 percent evaluation is warranted where there is ulceration or
extensive exfoliation or crusting and systemic or nervous
manifestations, or exceptionally repugnant disfigurement.

Although the veteran has reported experiencing continuing itching
and scaling, the Board believes that the medical evidence of record
shows that these symptoms are due primarily to his actinic
keratosis condition, and not to his service-connected residuals of
basal cell carcinoma. In particular, the Board notes the report of
the veteran's September 1993 VA dermatological examination.
Although he reported immediately prior to this examination that he
still had basal cell carcinoma on his face, and that it was causing
continual scaling and itching, the VA examiner found no evidence of
basal cell carcinoma upon clinical evaluation. Instead, the VA
examiner specifically concluded that the veteran was suffering from
actinic keratoses and actinic damage. While several treatment
records associated with the claims folder also show complaints of
scaling and itching, the bulk of these records also reflect
diagnoses of actinic keratoses and actinic damage, and not basal
cell carcinoma. Although it appears that complaints of itching or
scaling have also accompanied findings of basal cell carcinoma, the
record reflects that the veteran's occurrences of basal cell
carcinoma have generally been of only short duration, lasting no
more than a few months at a time, and that these occurrences have
been separated by periods of months or even years in between. For
these reasons, the Board concludes that the preponderance of the
evidence is against the claim that the veteran's residuals of basal
cell carcinoma are manifested by constant exudation or itching.

15 -

Furthermore, the Board finds that the preponderance of the evidence
is against the claim that the veteran's service-connected residuals
of basal cell carcinoma are manifested by extensive lesions or
marked disfigurement, or by systemic or nervous manifestations. As
discussed above, the record shows that the veteran has experienced
basal cell carcinoma on various parts of his body, including his
face, forehead, back, and arm. However, the carcinomas have usually
been present in no more than two places at one time, and they have
left no more than small, well- healed scars after excision.
Moreover, the veteran has specifically reported that he has
experienced no physical limitations or any difficulties in getting
around as a result of his service-connected residuals of basal cell
carcinoma.

In light of the foregoing, the Board concludes that the
preponderance of the evidence is against the claim for an
evaluation in excess of 10 percent under DC 7806. In addition, the
Board finds that assigning a separate disability rating of 10
percent under DC 7806, in addition to the 10 percent already
assigned under DC 7800, would clearly violate the VA anti-
pyramiding regulation, 38 C.F.R. 4.14, since both of those
diagnostic codes contemplate disfigurement.

In summary, the Board concludes that the preponderance of the
competent and probative evidence is against the claim for
entitlement to a rating in excess of 10 percent for the veteran's
service-connected residuals of basal cell carcinoma. We have
considered the doctrine of giving the benefit of the doubt to the
appellant, under 38 U.S.C.A. 5107 (old and new versions) and 38
C.F.R. 3.102, but the Board does not find the evidence is in
approximate balance so as to warrant its application.

Furthermore, the Board has reviewed the record in detail, and
cannot identify any period during the pendency of this claim and
appeal in which a higher evaluation was warranted for this service-
connected disability. See Fenderson, supra. Therefore, the benefit
sought on appeal must be denied.

- 16 -

ORDER

Entitlement to an increased evaluation for the residuals of basal
cell carcinoma, currently evaluated as 10 percent disabling, is
denied.

ANDREW J. MULLEN 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 17 -



